Dismissed and Memorandum Opinion filed September 12, 2013.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-13-00691-CR

                         SU THANH NGUYEN, Appellant

                                          V.
                        THE STATE OF TEXAS, Appellee

                     On Appeal from the 239th District Court
                            Brazoria County, Texas
                          Trial Court Cause No. 69257

                MEMORANDUM                         OPINION
        On August 2, 2013, a notice of appeal was assigned to this court. According
to appellant’s pro se notice of appeal and the assignment from the Brazoria County
District Clerk, appellant’s criminal case was set for trial on August 5, 2013.
Appellant also filed a motion to dismiss the charge against him and an emergency
request to stay the underlying proceedings. These motions were denied August 5,
2013.

        Generally, an appellate court has jurisdiction only to consider an appeal by a
criminal defendant where there has been a final judgment of conviction. Workman
v. State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961); McKown v. State, 915
S.W.2d 160, 161 (Tex. App.CFort Worth 1996, no pet.). There are some limited
exceptions, not applicable here, permitting an interlocutory order to be appealed.
See, e.g., Kirk v. State, 942 S.W.2d 624, 625 (Tex. Crim. App. 1997) (recognizing
that certain orders while a defendant is on deferred adjudication community
supervision may be appealed); Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—
Dallas 1998, no pet.) (identifying some orders denying pre-trial habeas corpus
relief that may be appealed).

      At the time appellant attempted to appeal, no sentence had been entered and
no judgment of conviction had been signed. In a criminal case, a notice of appeal
is not effective if it is filed before the trial court makes a finding of guilt or
receives a jury verdict. Tex. R. App. P. 27.1(b). Therefore, even if appellant were
subsequently convicted of the charged offense, the premature notice of appeal is
not effective to appeal the judgment of conviction. Id.

      Because it appeared that we lack jurisdiction over this attempted appeal, on
August 15, 2013, this court notified appellant that we would consider dismissal of
the appeal for want of jurisdiction unless he filed a response by August 26, 2013,
demonstrating our jurisdiction over the appeal. No response was filed.

      Accordingly, we conclude that we are without jurisdiction over this
attempted appeal and order it dismissed.

                                      PER CURIAM

Panel consists of Justices Brown, Christopher, and Donovan.
Do Not Publish C Tex. R. App. P. 47.2(b).




                                           2